Citation Nr: 9908788	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 19, 1985 
for a total disability evaluation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1940 to September 
1944.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1993 rating decision by the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board, in a September 1993 decision, 
granted a total disability evaluation based on individual 
unemployability.  The RO, in the October 1993 rating decision 
assigned an effective date of August 19, 1985, the date of 
receipt of the veteran's claim.  In June 1996, the Board 
remanded this case to the RO for additional development.


FINDINGS OF FACT

1.  In December 1981, the Board considered the evidence of 
record and determined that the veteran was not entitled to a 
total disability evaluation based on individual 
employability.

2.  The veteran filed another claim for entitlement to a 
total disability evaluation based on individual 
unemployability on February 3, 1982.

3.  Entitlement to a total disability rating based on 
individual unemployability arose on August 19, 1985.  


CONCLUSIONS OF LAW

1.  The December 1981 Board decision denying entitlement to a 
total disability evaluation for individual unemployability is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).

2.  An effective date prior to August 19, 1985 for the award 
of a total disability evaluation for individual 
unemployability is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that an effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of increased 
compensation will be the earliest date on which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o).

The evidentiary record shows that the service connection was 
established for transverse myelitis of the lumbar segment in 
1944; service connection for anxiety neurosis as secondary to 
the veteran's service-connected transverse myelitis of the 
lumbar segment was established in 1973; and service 
connection for neurogenic bladder was established in 1978.  
In an April 1978 rating decision, the RO granted a total 
disability evaluation based on individual unemployability as 
a result of the veteran's service connected disabilities 
effective from September 28, 1977.  Following the receipt of 
additional information, the RO, in an August 1979 rating 
decision, discontinued the veteran's total disability 
evaluation based on individual unemployability effective 
October 31, 1979.  The veteran currently contends that the 
effective date of the award of a total disability rating 
based on individual unemployability should be retroactive to 
1977, the date of the original claim, and that he has 
continuously appealed that claim since 1977.  However, in 
December 1981, the Board denied the veteran's appeal of the 
August 1979 rating decision and  entitlement to a total 
evaluation based on individual unemployability.  That 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 20.1100 (1998).  

The RO has found that the veteran reopened his claim for 
entitlement to a total disability evaluation based on 
unemployability and requested re-evaluation of his service-
connected disabilities on August 19, 1985.  However, review 
of the record discloses that a VA Form 21-4138 (Statement in 
Support of Claim), in which the veteran asserted that he was 
"no longer able to engage or sustain in any type of 
substantial and gainful activity," was received on February 
3, 1982.  Thus, the Board finds that the veteran submitted a 
claim for a total disability rating based on individual 
unemployability on February 3, 1982.

The Board notes that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

Attached to the February 1982 claim was a psychiatric report 
from the veteran's psychiatrist dated in January 1982, after 
the Board's final December 1981 decision denying a total 
disability rating based on individual unemployability.  In 
that report, the psychiatrist related that the veteran's 
diagnosis at that time was generalized anxiety disorder, 
chronic, with marked depression, and that the veteran did not 
have the physical stamina nor the emotional balance to deal 
in a profession such as his, particularly when one considers 
that he would have to deal with human beings in situations of 
considerable stress and duration.  The psychiatrist added 
that the veteran was permanently and totally disabled and 
unable to work.  Thus, there was probative evidence in 
January 1982 tending to show that the veteran's service-
connected psychiatric disorder, and some physical disorders, 
prevented the veteran from securing and maintaining 
substantially gainful employment.  

However, at that time, the veteran's service-connected 
disabilities were anxiety neurosis with transverse myelitis-
lumbar segment, evaluated as 50 percent disabling, and 
neurogenic bladder, evaluated as 10 percent disabling; and 
the combined rating was 60 percent.  Thus, at that time, the 
criteria for a total disability rating based on individual 
unemployability were not met and the veteran was not entitled 
to such benefit.  

In a June 1990 rating decision, the RO granted a 70 percent 
evaluation for transverse myelitis, as well as increased 
ratings for other service-connected disabilities, effective 
August 19, 1985.  Thus, the criteria for a total disability 
rating based on individual unemployability were met on August 
19, 1985.  The Board also notes that the veteran did not file 
an appeal with the assignment of that effective date for the 
awards of increased ratings; and the determination to assign 
such dates is final.  38 U.S.C.A. § 7105.  

Under the circumstances discussed above, the Board finds 
that, while a claim for entitlement to a total disability 
rating based on individual unemployability was filed in 
February 1982, entitlement to a total disability rating based 
on individual unemployability did not arise until August 19, 
1985.  Thus, an earlier effective date for the award of a 
total disability rating based on individual unemployability 
in not warranted.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an effective date prior to August 19, 
1985, for the award of a total disability evaluation for 
individual unemployability.  


ORDER

An effective date prior to August 19, 1985, for the award of 
a total disability evaluation for individual unemployability 
is denied.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


- 5 -


